                                       LISA SCOLARI
                                        Attorney at Law
                                   20 Vesey Street, Suite 400
                                  New York, New York 10007
                                     scolarilaw@gmail.com
TEL 212-227-8899                                                           FAX 212-964-2926
                                         May 3, 2021
Honorable Naomi Reice Buchwald
United States District Court
Southern District of New York
500 Pearl Street
New York, N.Y. 10007
via ECF                      Re: United States v. Victor DeJesus Ferreira,
                                        18 Cr. 173 (NRB)
Your Honor:

        I write to request a modification of Mr. DeJesus-Ferreira’s bond conditions to permit the
return of his wife, Karina Toribio’s passport. As the Court will recall, the surrender of her
passport to pretrial was one of Mr. DeJesus-Ferreira’s release conditions. Ms. Toribio’s father
had died in the Dominican Republic and she wishes to travel there to pay her respects. She
would also like to be freed of the obligation of returning her passport to pretrial.

        Therefore, I request that the Court grant a modification of Mr. DeJesus-Ferreira’s bond
removing the condition that his wife, Karina Toribio’s passport be held by pretrial. Mr. DeJesus-
Ferreira has been released on a $200,000.00 bond cosigned by eight financially responsible
people, he surrendered his passport, and is on home detention with a monitor and the ability to
work. Pretrial officer Joshua Rothman confirms that Mr. Dejesus-Ferreira has been completely
compliant with his release conditions and that pretrial has no objection to the bond modification.
The government, by Timothy Capozzi, Esq., consents to the modification.

                                     Respectfully,


                                     Lisa Scolari




SO ORDERED:


______________________________
HON. NAOMI REICE BUCHWALD


Dated:      New York, New York
            May 4, 2021
